El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
Se trata de un caso de mandamus. La petición fué ne-gada finalmente por la corte de distrito y el peticionario apeló para ante este tribunal.
En la solicitud se alega, en resumen, que el peticionario era en julio 1, 1917, continuó siendo y es miembro del servicio civil clasificado de Puerto Pico; que en abril 19, 1928, por virtud de las disposiciones de la R. C. No. 13 aprobada en igual fecha, fué nombrado por el Comisionado del Interior oficinista encargado de la contabilidad e inspección de toda la gasolina importada, fabricada o producida en Puerto Rico para trabajar en la División de Arbitrios del Departamento de Hacienda con un sueldo de dos mil dólares anuales; que *271el Comisionado del Interior en ningún momento lia separado, destituido ni suspendido al peticionario de su puesto que es-tuvo desempeñando hasta agosto 22, 1930, en que fué verbal-mente notificado por el Jefe del Negociado de Arbitrios a nombre del Tesorero demandado de que “toda vez que había el peticionario cesado en su cargo por acción legislativa, no tenía nada que.hacer en el Departamento, y por consiguiente podía retirarse de la oficina”; que la actuación del Tesorero demandado se fundó en que “por la acción legislativa reali-zada en la Ley No. 12 aprobada el 21 de abril de 1930, el cargo del peticionario había sido suprimido porque los fondos del asfaltado, de los cuales se pagaban los emolumentos a que tenía derecho el peticionario, habían sido transferidos a los fondos generales del Tesoro”; que su cargo no fué abolido ni suspendido por acción legislativa; que posteriormente, en abril 24, 1931, fué aprobada la Ley No. 40 que dispuso que el sueldo del cargo que venía desempeñando el peticionario se pagara del producto del impuesto de la gasolina, cesando desde la aprobación de esa ley el obstáculo que alegaba el Tesorero demandado para dejar que el peticionario conti-nuara en el desempeño de su cargo; que inmediatamente des-pués de aprobada la Ley No. 40 de 1931, el peticionario pidió al Comisionado del Interior que se dirigiera al Tesorero “a fin de que éste procediera a darle posesión de su cargo y permitirle desempeñar las funciones del mismo, habiéndole contestado el Comisionado del Interior que el demandado Te-sorero de Puerto Eico, Manuel Y. Domenech, le había infor-mado que no necesitaba de más personal en relación con la Ley No. 40 de 1931”; que el peticionario ha insistido con el Tesorero para que le dé posesión de su cargo y el Tesorero continúa negándose sin causa legal alguna, faltando así al claro deber que la ley le impone; que desde julio 1, 1931, ha dejado de desempeñar su cargo debido únicamente a la opo-sición arbitraria del Tesorero demandado, viéndose así pri-vado de percibir su sueldo; que el Comisionado del Interior demandado es el funcionario que tiene el deber ministerial *272de enviar al Auditor las nóminas correspondientes para que el peticionario pueda percibir sus salarios a partir de julio 1, 1931, y que el peticionario no tiene otro recurso rápido, adecuado y eficaz que el extraordinario de mandamus que establece.
La solicitud, que se archivó en mayo 23, 1932, termina su-plicando, 1, que se ordene al Tesorero demandado que dé po-sesión inmediata al peticionario de su cargo de clerk encar-gado de la contabilidad e inspección de toda la gasolina que se importe, fabrique o venda en Puerto Rico, y le permita desempeñar las funciones del mismo, y 2, que se ordene al otro demandado Comisionado del Interior que proceda a ex-pedir las nóminas correspondientes a los sueldos del peticio-nario desde julio 1, 1931, hasta la fecha en que se le dé pose-sión de su cargo.
Archivada la solicitud, la corte expidió una orden para mostrar causa y en el día señalado comparecieron los deman-dados y se opusieron al libramiento del auto, por los siguien-tes motivos: “(1) Porque existe otra acción pendiente entre las mismas partes y por la misma causa. (2) Porque en la petición de mandamus presentada existe identidad de partes demandante y demandada, y la acción ejercitada es substan-cialmente igual al caso de mamdaums entre las mismas partes, fallado por este Tribunal de Distrito en 26 de marzo de 1931 declarando sin lugar la petición de mandamus, y apelado por el peticionario al Tribunal Supremo en donde recientemente el peticionario ha radicado la transcripción de autos y el ale-gato, en apelación. (3) Porque habiendo el peticionario uti-lizado el recurso de apelación contra la sentencia de marzo 26,1931, la interposición de una nueva petición de mandamus, en la que los hechos son los mismos, ante el propio tribunal que dictó la sentencia apelada, equivaldría a una segunda re-visión de dicha sentencia, por el mismo tribunal que resolvió el anterior mandamus, sin haber renunciado el peticionario-apelante al recurso de apelación ya establecido. ’(4) Porque los hechos del anterior mandamus y los del presente son los *273mismos pues no han podido variar, no dando derecho nuevo alguno al peticionario el mero hecho de haber sido aprobada .la Ley No. 40 en abril 24, 1931, a qne se refiere sn solicitud, después de interpuesta su apelación. (5) Porque actual-mente no está cubierta la plaza que el peticionario solicita, por persona alguna. (6) Porque siendo una nueva petición de mandamus los demandados, de acuerdo con la vigente ley han debido ser nuevamente requeridos por el peticionario, actuación que no consta haber sido practicada en ninguna forma por el demandante después del fallo apelado. (7) Porque el objeto primordial de la Ley No. 40 es principal-mente el de imponer una contribución de 7 centavos a cada galón de gasolina que se introduzca o venda en Puerto Rico, y el disponiéndose de la Sección 2 relativa al clerh encargado de la contabilidad e inspector de gasolina no confiere ningún derecho nuevo al peticionario sino que es meramente decla-rativo de que de estar alguna persona desempeñando los de-beres como tal clerh su sueldo continuara pagándose del pro-ducto de este impuesto, y no que por ello tenga que- cubrirse necesariamente la plaza. (8) Porque el peticionario ha aban-donado el derecho que alega tener de conformidad con la Ley No. 40 de marzo 4, 1931, en vigor desde julio 1, 1931, al dejar transcurrir el largo período de tiempo de 10 meses sin haber establecido la acción que últimamente ha inter-puesto. ’ ’
Oyó la corte a ambas partes y, como dijimos al principio, negó finalmente la petición. Fundó su sentencia, que dictó en julio 14, 1932, como sigue:
“La Resolución Conjunta No. 13 (Leyes de 1928, pág. 731) que invoca el peticionario tiene por fin, según su título, ‘autorizar al Tesorero y al Auditor de Puerto Rico a pagar del fondo para el asfaltado de las carreteras de Puerto Rico creado por la ley número 8 aprobada el 11 de mayo de 1927, el sueldo del empleado encargado de la contabilidad e inspección de toda la gasolina que se importe, fabrique y produzca en Puerto Rico y para otros fines.’ No crea, pues, esta ley cargo alguno, sino que autoriza el pago del sueldo de un *274empleado, de un fondo determinado. La Ley Número 8 de 1927 (Leyes de 1927, pág. 421) enmienda el título de la ley No. 52 de 1925 y las secciones 1 y 8 de la misma, pero no crea empleo o cargo alguno. La ley No. 12 de 1930 (Leyes de 1930, pág. 159) enmienda el título y las secciones 1 y 3 de la ley número 8 de 1927 y en esta ley tampoco se crea cargo ni se fija sueldo alguno. Por último la ley número 40 de 1931 (Leyes de 1931 pág. 361) expresamente deroga la ley número 12 de 1930, impone una contribución sobre la gasolina, y dispone ‘que el sueldo del cleric, encargado de la contabilidad e inspector de gasolina, creado por la resolución conjunta número 13, aprobada en abril 19, 1928, que se venía pagando del fondo especial para el asfaltado para las carreteras de Puerto Rico continuará pagándose del producto de este impuesto.’ Como se ve, no crea esta ley deber ministerial, regulado o imperativo a ejecutar por parte del demandado. La teoría del demandante parece ser que una vez que él fue nombrado para el cargo tiene siempre derecho al mismo, y el Tesorero viene obligado a reinstalarlo en él como un deber im-perativo o ejecutivo. Invoca para ello la teoría de que el sueldo es una derivación incidental del cargo, y que éste puede existir sin que se le provea compensación. Tal teoría en nada afecta el problema planteado en este recurso. El mandamus es un procedimiento judicial dirigido a poner en vigor derechos legales claros, y a cumplir deberes ejecutivos que sean impuestos por la ley como parte de la función u oficio del funcionario a quien se dirija el auto. Pero en ninguna de las leyes examinadas por nosotros, se impone al Tesorero el deber ejecutivo de reponer en su empleo al peticionario, el que salió del mismo, no por la actuación del demandado (como así se desprende de la propia petición) sino porque se enmendó la ley a virtud de la cual se autorizaba el pago de su sueldo, y lo que es más, se derogó la misma completamente por la sección 3 de la ley número 12 de 1930. Cierto es que la ley número 40 de 1931 deroga expresamente la número 12 de 1930, pero en este caso es de aplicarse el principio de interpretación estatutaria contenido en el artículo 6 del Código Civil que dice que la derogación de una ley derogatoria no restablece la primitiva ley derogada. Entendiéndolo así el legis-lador insertó el disponiéndose que aparece en la sección 2 de la ley número 40 de 1931, pero tal disposición sólo tiene el efecto de revivir el precepto que autorizaba el pago del sueldo del empleado del Fondo especial para el asfaltado, y más bien es una disposición de carácter académico, porque el producto total de lo recaudado por virtud de la mencionada Ley No. 40, y desde julio 1 de 1931 a junio 30 de *2751932, ingresaría en los fondos generales del tesoro de Puerto Rico, por estar considerado como un impuesto sobre renta interna. No siendo, pues, un fondo especial, el Tesorero tiene plenas facultades por la ley para recaudar el impuesto sobre la gasolina, lo mismo que cualquiera otro impuesto, y utilizar para ello los empleados de su departamento encargados del cobro de las rentas internas. El precepto de que el pago del sueldo del clerk encargado del impuesto se baga de cierto fondo, es mandatorio para el Tesorero, si existe el empleado, pero no establece obligación o deber imperativo a cumplir para con el demandante, que no venía desempeñando el cargo cuando se aprobó la ley.
“Y como la defensa levantada es aquivalente a que la petición no expone beebos constitutivos de causa de acción y tal petición no es enmendable, se declara no baber lugar a expedir el auto de mandamus solicitado.”
No conforme el peticionario apeló, radicando la trans-cripción de los autos en septiembre 14, 1932. Fué entonces solicitando prórrogas para su alegato archivándolo al fin en junio 3, 1933. Se señaló la vista del recurso para abril 19, 1934. En abril 10, ambas partes estipularon solicitar la sus-pensión de la vista hasta nuevo señalamiento que se hizo para enero 17, 1935, en cuya fecha quedó el caso definitiva-mente sometido a este tribunal.
En su alegato señala el apelante la comisión de seis errores, cometidos a su juicio por la corte sentenciadora, al resolver : 1, que por la B,. C. No. 13 de 1928, no se creó cargo alguno; 2, que la Ley No. 12 de 1930 derogó la R. C. No. 13 de 1928; 3, que es aplicable a este caso el artículo 6 del Có-digo Civil; 4, que la see. 2 de la Ley No. 40 de 1931, revi-viendo el sueldo del cargo, es académica; 5, que el Tesorero no venía obligado a dar posesión del cargo al peticionario* y 6, que la petición no expone hechos constitutivos de causa de acción, declarándola, por tal motivo, sin lugar.
No hay duda de que la resolución de este caso podría dictarse con mayor seguridad de acierto de haber seguido adelante, permitiéndose a los demandados probar las defensas de abandono de su cargo por parte del peticionario y de *276haberse decidido previamente sn caso por sentencia dictada por la corte de distrito en marzo 26, 1931. Eso no obstante, creemos qne la sentencia debe confirmarse porque los hechos alegados no demuestran con la claridad que la ley y la ju-risprudencia exigen en casos de mandamus, el derecho del peticionario.
Puede aceptarse que por la R. O. No. 13 de 1928, Leyes de 1928, p. 731, se creó el cargo para el que fue nombrado el peticionario el 19 de abril de 1928, pero no que la creación lo fuera de modo independiente y permanente. Basta examinar el título y los por cuantos de la resolución para concluir que su existencia depende de la de la Ley No. 8 de 1927, Leyes de 1927, p. 421. Parece conveniente transcribirlos. Dicen:
“ Resolución Conjunta — Para autorizar al Tesorero y al Auditor de Puerto Rico a pagar del fondo para el asfaltado de las carreteras de Puerto Rico creado por la Ley No. 8 aprobada el 11 de mayo de 1927, el sueldo del empleado encargado de la contabilidad e inspec-ción de toda la gasolina que se importe, fabrique y produzca en Puerto Rico, y para otros fines.
“Por cuanto, la Ley No. 8 aprobada el día 11 de mayo de 1927 impone una contribución de cuatro (4) centavos por cada galón de gasolina que se venda o consuma o que de otro modo se disponga para el consumo en Puerto Rico y destinar dicho producto de la contribu-ción al asfaltado de las carreteras insulares;
“Por cuanto, para cobrar este impuesto se hace necesario en la Tesorería de Puerto Rico pagar un empleado que se dedique única y exclusivamente a llevar la contabilidad y la inspección de toda la gasolina que se importe, fabrique o produzca en Puerto Rico.” ■
La autorización para el pago del sueldo lo -fué en los si-guientes términos: “Sección 2. — Se autoriza al Tesorero y al Auditor de Puerto Rico para que paguen del fondo para el asfaltado de las carreteras insulares. . .” (Itálicas nues-tras.) T así, cuando se aprobó la Ley No. 12 de 1930, Leyes de 1930, p. 161, enmendando la Ley No. 8 de 1927, de tal manera que el fondo para el asfaltado desapareció, destinán-dose lo recaudado a virtud del impuesto sobre gasolina du-*277rante el año 1930-31 a los fondos ordinarios del Tesoro de Puerto Rico y a partir del Io. de julio 1931 a la construcción y conservación de las carreteras y puentes insulares, (itálicas nuestras) no sólo quedó sin asignación el cargo, si que sin justificación su existencia. La Ley No. 12 de 1930 contiene una cláusula derogatoria que dice: “Sección 3.- — Toda Ley o parte de ley que se oponga a la presente queda por ésta derogada. ’ ’
Y resulta aún más clara la conclusión a que liemos lle-gado si se toma en consideración que el fondo de asfaltado era un fondo especial creado por la sección segunda de la Ley No. 52 de 1925, Leyes de 1925, p. 297, con la cual estaba co-nectada la No. 8 de 1927, en los siguientes términos:
“Sección 2. — El dinero que recaude el Tesoro de Puerto Rico por concepto del impuesto creado por esta Ley, será depositado en un fondo especial que se denominará ‘Pondo para el asfaltado de las carreteras de Puerto Rico,’ y se aplicará única y exclusivamente al asfaltado de las carreteras insulares.”
La B. O. de 1928, en que basa su derecho el peticionario, cayó con el fondo especial de asfaltado que le daba vida. In-gresado el producto del impuesto de la gasolina en los fondos generales, fue correcta la actitud asumida por el Tesorero. El trabajo en relación con el mismo podía y debía realizarse por los empleados regulares de su departamento.
Siendo ésas las circunstancias del caso, la situación que el mismo presenta es distinta a la de aquélla en que se estableció la jurisprudencia citada por la parte apelante en su alegato que sostiene que el salario es una mera incidencia del cargo, que no constituye parte del mismo y que no es indispensable a su existencia. Aquí hubo más que la mera falta de asignación para cubrir el sueldo de un cargo permanente.
¿Qué efecto produce el disponiéndose de la sección 2 de la Ley No. 40 de 1931 (pág. 361)?
Esa ley tiene vida por sí sola. No está conectada como lo *278están las de 1925, 1927 y 1930 citadas qne se enmiendan entre sí. Lo está por razón de la materia, desde lnego. Comienza imponiendo por sí misma como si se hiciera por vez primera, el impuesto sobre gasolina, qne se fija en siete centavos por galón, y lnego prescribe por sn sección 2:
“El producto total de lo recaudado por virtud de esta Ley desde julio 1 de 1931 a junio 30 de 1932, ingresará en los fondos generales del Tesoro de Puerto Rico, y después de julio 1 de 1932 el producto total de lo que se recaudare a virtud de esta contribución se dedicará, con la aprobación de la Comisión Económica de la Legislatura y del Gobernador de Puerto Rico, a desarrollar el plan general de caminos municipales preparado por el Departamento del Interior y aprobado por la Asamblea Legislativa de Puerto Rico; ...”
Siguen dos “disponiéndose,” el último de los cuales dice:
“Que el sueldo del Clerk Encargado de la Contabilidad e Inspector de Gasolina, creado por la Resolución Conjunta No. 13, aprobada en abril 19, 1928, que se venía pagando del Fondo Especial para el Asfaltado para las Carreteras de Puerto Rico continuará pagándose del producto de este impuesto.”
Claro es que aporta un nuevo elemento para la resolución del problema. Es cierto que se presta a una interpretación favorable al derecho invocado por el peticionario, pero todas las circunstancias bien consideradas, creemos que como dijo la corte sentenciadora sólo tiene el efecto de revivir la auto-rización para el pago del sueldo, no el derecho del peticia-nario al cargo. Si el peticionario hubiera estado desempe-ñando el cargo cuando comenzó a regir el disponiéndose de la Ley No. 40 de 1931, su sueldo pudo haberse hecho efectivo por el Tesorero, pero como no lo venía desempeñando, lo dispuesto resulta en verdad académico en cnanto a él a menos que obtenga un nuevo nombramiento. Y éste no lo solicitó, ni lo ha pedido en el pleito. Parte de la base de que su pri-mitivo nombramiento quedó en pie. Y ya hemos visto que no fue así.
Además, si bien, como dijimos, algunos de los motivos fundamentales alegados por los demandados para opo-*279nerse a la expedición del auto, no pueden tomarse en consi-deración por no haberse llegado al trámite de la prueba, surge de la propia solicitud que el peticionario acudió dema-siado tarde a los tribunales para que pueda reconocérsele su derecho al auto extraordinario de mandamus que solicita. Si no existió pleito anterior alguno, entonces resulta que dejó transcurrir desde agosto 1930 en que cesó en el desempeño de su cargo hasta mayo 23, 1932, en que archivó su solicitud, cerca de dos años, y si se toman como punto de partida la fecha de la aprobación de la Ley No. 40 de 1931, o sea el 24 de abril de 1931, o la en que empezó a regir, esto es, el Io. de julio de 1931, habría transcurrido más de un año en el primer caso y más de diez meses en el segundo.

Bebe confirmarse la sentencia recurrida.